NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY DONNELL KING,                             No. 18-15743

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00414-LJO-SAB

 v.
                                                MEMORANDUM*
M. D. BITER, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Larry Donnell King, a California state prisoner, appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging an Eighth Amendment failure-to-protect

claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en banc). We reverse and remand.

      Summary judgment for failure to exhaust administrative remedies was

improper where King’s grievances and appeals put prison officials on notice of the

nature of the wrong alleged in this action. See Griffin v. Arpaio, 557 F.3d 1117,

1120 (9th Cir. 2009) (primary purpose of a grievance is to alert the prison to a

problem and facilitate its resolution, and a grievance suffices if it alerts the prison

to the nature of the wrong for which redress is sought). In Grievance No. KVSP-0-

14-00456, King informed the prison that he had been assaulted by his cellmate

while handcuffed in his cell, and sought removal of the gang affiliation from his

file and to no longer be housed with gang members, which is the same relief that

he seeks in this action. Although King did not identify defendants by name, his

grievance put prison officials on notice that he was attacked as a result of

information in his file, referenced his prior grievances where he sought to have this

information removed, and included his request for a classification hearing. See

Reyes v. Smith, 810 F.3d 654, 659 (9th Cir. 2016) (“The grievance process is only

required to alert prison officials to a problem, not to provide personal notice to a

particular official that he may be sued.” (citation and internal quotation marks

omitted)). We reverse the judgment, and remand for further proceedings.

      REVERSED and REMANDED.




                                           2                                     18-15743